           Case 1:20-cv-09938-JMF Document 11 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SHAEL CRUZ, on behalf of himself and all others                        :
similarly situated,                                                    :
                                                                       :
                                    Plaintiff,                         :     20-CV-9938 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
EMBRACE PET INSURANCE AGENCY, LLC,                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Pursuant to the Court’s Order of November 30, 2020, ECF No. 5, the parties filed a joint
status letter on January 12, 2021, in which they indicate that they do not wish to be referred to a
Magistrate Judge or the Court-annexed Mediation Program at this time and do not believe there
is a need for a conference in the near future, see ECF No. 10. The parties shall promptly inform
the Court if they come to believe that a referral to a Magistrate Judge or the Court-annexed
Mediation Program would be beneficial. In any event, no later than three business days after
Defendant files an answer or otherwise responds to the Complaint, the parties shall file
another joint letter providing the information described in the Court’s November 30 Order.


        SO ORDERED.

Dated: January 13, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
